                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

LATABIUS BROWN                            )
AIS# 00313578,                            )
                                          )
      Petitioner,                         )
                                          )
vs.                                       )   CIVIL ACTION 19-0841-CG-N
                                          )
MARY COOKS, Warden Fountain               )
Correctional Facility,                    )
                                          )
      Respondent.                         )

                                     ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendations of the Magistrate Judge

(Doc. 16) made under 28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing

§ 2254 Cases in the United States District Courts, and S.D. Ala. GenLR 72(a)(2)(R),

and dated February 20, 2020, is ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that Petitioner Latabius Brown’s operative

Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 5) is DENIED on

the merits and DISMISSED with prejudice, and that Brown is not entitled to a

Certificate of Appealability pursuant to this final adverse order and accompanying

final judgment. Further, the Court certifies that any appeal by Brown of this

dismissal would be without merit and therefore not taken in good faith. Thus,

Brown is not entitled to proceed in forma pauperis on appeal.
      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this 24th day of March, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE




                                        2
